                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

PHILLIP J. GAINES, #268485,               )
                                          )
              Plaintiff,                  )
                                          )
       v.                                 ) CASE NO. 2:19-CV-1045-WKW
                                          )          [WO]
OFFICER HINES, et al.,                    )
                                          )
              Defendants.                 )

                                     ORDER

      The Magistrate Judge has entered a Recommendation that Plaintiff Phillip

Gaines’s 42 U.S.C. § 1983 action be transferred to the United States District Court

for the Northern District of Alabama under 28 U.S.C. § 1404(a). (Doc. # 3.) Plaintiff

has not filed objections. Based upon an independent review of the Recommendation,

the court finds that the Recommendation is correct and adopts the findings and

conclusions therein as its own.         Accordingly, it is ORDERED that the

Recommendation (Doc. # 3) is ADOPTED; and Plaintiff’s 42 U.S.C. § 1983 action

is TRANSFERRED to the United States District Court for the Northern District of

Alabama.

      DONE this 28th day of January, 2020.

                                                 /s/ W. Keith Watkins
                                           UNITED STATES DISTRICT JUDGE
